Citation Nr: 0336587	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than December 29, 
2000, for a 10 percent evaluation for chronic costochondritis 
of the left anterior chest wall.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

Historically, a September 1949 rating decision denied service 
connection for mastitis.  After timely notice of that 
decision, appellant did not file a timely notice of 
disagreement therewith.  A September 1955 rating decision 
granted service connection and assigned a noncompensable 
evaluation for left breast mastitis, effective August 24, 
1955.  After timely notice of that decision, appellant did 
not file a timely notice of disagreement therewith.  An 
October 1987 Board decision affirmed a noncompensable 
evaluation for left breast mastitis.  A March 1992 rating 
decision denied service connection for costochondritis.  
After timely notice of that decision, appellant did not file 
a timely notice of disagreement therewith.  

A June 2001 rating decision reclassified the service-
connected mastitis disability as chronic costochondritis of 
the left anterior chest wall; assigned August 24, 1955 as the 
effective date for a noncompensable evaluation; and assigned 
December 29, 2000 as the effective date for a 10 percent 
evaluation for the costochondritis disability.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision (which confirmed 
the June 2001 rating decision) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
determined that the June 2001 rating decision was not 
erroneous in the assignment of December 29, 2000 as the 
effective date for a 10 percent evaluation for 
costochondritis.  That April 2002 rating decision also 
appears to have addressed the question of whether a March 
1992 rating decision, which denied service connection for 
costochondritis, was clearly and unmistakably erroneous (and 
arguably addressed the question of whether a September 1949 
rating decision, which denied service connection for 
mastitis, was clearly and unmistakably erroneous).  The 
question of whether a March 1992 rating decision, which 
denied service connection for costochondritis, was clearly 
and unmistakably erroneous appears moot, since service 
connection for costochondritis was assigned back to August 
24, 1955.  

A June 2003 videoconference hearing was held before the 
undersigned Acting Board member.  

It should be pointed out that although in a December 2002 
statement of the case (SOC), the RO phrased the issue on 
appeal as whether a June 6, 2001 rating decision was clearly 
and unmistakably erroneous in the assignment of the effective 
date for service connection for residuals of a left breast 
injury, it is the Board's opinion that this phrasing is not 
entirely accurate, in part, because that June 6, 2001 rating 
was not a final decision, and does not fully encompass the 
issue on appeal.  For the reasons stated below, the Board has 
restated the issue, as reflected on the title page of this 
Remand. 


REMAND

From a historical standpoint, the veteran was denied service 
connection for mastitis in September 1949.  After the 
decision became final, the veteran raised another claim for 
service connection for mastitis, which was granted in a 
September 1955 rating decision with an effective date of 
August 24, 1955.  A noncompensable rating was assigned.  In 
November 1986, the veteran's representative, at that time, 
indicated that there was evidence to suggest that the 
veteran's disability had been misdiagnosed.  Attempts were 
made in February 1992 and January 2001 to either have his 
service-connected disability recognized under the new 
diagnosis or to obtain service connection for the disorder.  
In a rating decision dated in June 2001, the RO changed the 
diagnosis of the service-connected disability from mastitis 
to chronic costochondritis of the left anterior chest wall 
and assigned a compensable 10 percent rating, effective 
December 29, 2000.  The effective date of the grant of 
service connection remained August 24, 1955.

The claims folder includes the veteran's contentions that 
clear and unmistakable error existed in the assignment of an 
effective date for chronic costochondritis of the left 
anterior chest wall, asserting that an effective date as 
early as July 1949 should be assigned based on error in the 
denial of his claim at that time due to his disorder having 
been misdiagnosed as mastitis.  He also contends that there 
was error in the assignment of the effective date of his 
compensable 10 percent rating for costochondritis and that 
the evaluation should be effective back to 1986, on the basis 
that the misdiagnosis was first detected at that time and 
that he has been in constant pain since 1986.  See also 
December 2002 Substantive Appeal, wherein appellant stated 
that he wanted "10% from my original award of 0% in 1986."  
During said June 2003 videoconference hearing before the 
undersigned Acting Board member, the veteran appears to have 
expressed an intention to limit the appellate issue to 
entitlement to an earlier effective date for a 10 percent 
evaluation for chronic costochondritis of the left anterior 
chest wall back to 1986 (although he added that he "really 
want it back further, but that's when they found this and 
they told me that's as far as I could go was '86").  See 
hearing transcript, at T.8-9.  However, given this ambiguity, 
it is the Board's opinion that for procedural due process 
concerns, the appellant and his representative should be 
contacted by the RO and requested to clarify this matter as 
to the scope of the appellate issue.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  With 
regard to the issue involving allegations of CUE in a prior 
rating decision, the VCAA is inapplicable.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  However, although the Act 
was in effect for more than one year at the time the RO 
received the veteran's notice of disagreement in March 2002, 
a review of the record reveals that he was never informed of 
the VCAA or its requirements as to the earlier effective date 
issue on appeal.  Moreover, there is no indication that VA's 
duty to assist the veteran in obtaining evidence or the 
notification requirements have been met.  While the effective 
dates are determined based on the facts found, see 38 C.F.R. 
§ 3.400(a) (2003), the RO must ensure that all VA medical 
records are obtained, since they may be considered 
constructively before the adjudicator even when they have not 
been associated with the clams file, depending on certain 
factors.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements of the Act.  In doing so, 
the RO should ensure that the statutory 
and regulatory requirement that VA notify 
a claimant what evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by VA 
are met. 

2.  The RO should contact appellant and 
his representative and request 
clarification as to whether they intend 
to limit the appellate issue to 
entitlement to an earlier effective date 
for a 10 percent evaluation for chronic 
costochondritis of the left anterior 
chest wall back to 1986.  If so, they 
should expressly state this in writing 
for the record.  

3.  The RO should contact and request the 
appellant to provide any additional (not 
presently associated with the claims 
folder) relevant VA treatment records for 
a left breast disability for the 
applicable period prior to December 29, 
2000, as well as the complete names and 
addresses of any physicians or medical 
facilities which have provided such 
treatment.  All available, actual 
clinical records or legible copies 
thereof (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  Any such records should 
be obtained and associated with the 
claims folder.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  

4.  The RO should review any additional 
evidence submitted and readjudicate the 
appellate issue, under all appropriate 
statutory and regulatory provisions and 
legal theories.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RICHARD P. HARRIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




